 



EXHIBIT 10.10

EXCLUSIVE LICENSE AGREEMENT

     THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into
this 24 day of August, 1995 (the “Effective Date”), by and between REGEN
BIOLOGICS, INC., a Delaware corporation (“ReGen”), having an office at 509
Commerce Street, Franklin Lakes, NJ 07417 and DR. SHU-TUNG LI, an individual
residing at 1 Kiowa Terrace, Oakland, New Jersey (“Licensor”).

WITNESSETH

     WHEREAS, Licensor has developed and owns or controls proprietary
information (including patents and trade secrets) relating to self-expandable
collagen implants, which are designed to be delivered to anatomical sites for
various therapeutic purposes (including cardiovascular indications), and the
methods for manufacturing such collagen implants and the techniques and
apparatus used for delivering such collagen implants to the anatomical sites;

     WHEREAS, ReGen desires to receive a disclosure of Licensor’s Licensed
Technology (as hereinafter defined) and obtain exclusive rights thereunder and
to obtain an exclusive license under all patent and patent applications relating
to such Licensed Technology to make, have made, use and sell products in
accordance with the terms and conditions contained herein; and

     WHEREAS, Licensor is willing to disclose its Licensed Technology to ReGen
and to grant certain rights to ReGen in accordance with the terms and conditions
contained herein;

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, Licensor and ReGen hereby agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE 1

DEFINITIONS

As used in this Agreement:

     1.1 “Affiliate” means any corporation, association, partnership, venture or
other entity which directly or indirectly owns or which is directly or
indirectly owned or controlled by ReGen or Licensor, as the case may be, to the
extent of at least fifty percent (50%) of the equity interest therein and/or at
least fifty percent (50%) of the stock or other shares thereof, which are
entitled to vote for the election of directors and/or to establish, direct or
control the management or policies thereof.

     1.2 “Agreement” means the present agreement together with Appendix A hereto
and any modification of, or amendment hereafter made to, this agreement as
provided herein.

     1.3 “Licensed Patents” means (a) the patents and patent applications listed
in Appendix A attached hereto, (b) any and all patents and patent applications,
filed anywhere in the world, corresponding to the patents and patent
applications listed in Appendix A, whether now existing or hereafter filed,
(c) any provisionals, substitutions, divisionals, reissues, renewals,
continuations, continuations-in-part, substitute applications and inventor’s
certificates arising from, or based upon, any of the foregoing patents or patent
applications, and (d) any patents issuing from any of the foregoing patent
applications.

     1.4 “Licensed Products” means any product which:



    (a) embodies or incorporate all or any part of Licensed Technology;      
(b) is covered by or used in a manner covered by any one or more Valid Claims of
any patent included in the Licensed Patents; or       (c) is produced using any
process, method or apparatus, or delivered to an anatomical site by any means,
covered by any one or more Valid Claims of any patent included in the Licensed
Patents.

2



--------------------------------------------------------------------------------



 



Licensed Products shall include, but not be limited to, (i) a percutaneous,
puncture site closure system for post-angioplasty and post-angiography
applications and (ii) an endoluminal stent/wound dressing designed as an adjunct
to angioplasty and related procedures in coronary and peripheral artery
applications.

     1.5 “Licensed Technology” means all know-how, data, trade secrets,
processes, procedures, devices, methods (including without limitations, methods
of collagen isolation, purification and manipulation and delivery device
assembly), formulas, materials, compositions of matter, protocols, information
or other subject matter owned or controlled by Licensor as of the Effective Date
and disclosed hereunder by or on behalf of Licensor which is useful to or
contributes in whole or in part to the practice of the Licensed Patents or which
relates to self expandable collagen implants designed to close and/or fill
tissue voids (including the stopping of bleeding), repair defects or augment
soft tissue function (including the two collagen implant products specifically
described in Article 1.4 above).

     1.6 “Net Sales Value” shall mean, with respect to Licensed Products sold by
ReGen, its Affiliates or sublicensees to any third party, the gross receipts
actually received therefor, less the following: transportation charges,
discounts actually allowed, credits allowed for defective or returned goods, and
other allowances (actually paid or allowed, including but not limited to, prompt
payment and volume discounts, charge backs from wholesalers and other allowances
granted to the end commercial customer of the Licensed Product, whether in cash
or trade), insurance and sales and other taxes based on sales prices when
included in gross sales, but not including taxes assessed on income derived from
such sales. The Net Sales Value of Licensed Products manufactured hereunder and
used or transferred for other than cash only shall be equal to the weighted
average of the Net Sales Value at which the same Licensed Product was sold to
third parties under comparable conditions for cash only in the same accounting
period or, if there were no such sales in the same accounting period, the
accounting period when the last sales are made. If there have been no previous
sales, the Net Sales Value of said Licensed Product shall be the fair market
value thereof less the above deductions.

3



--------------------------------------------------------------------------------



 



     1.7 “Valid Claim” shall mean a claim of an issued and unexpired patent
included in the Licensed Patents, which claim has not lapsed, been canceled, or
become abandoned and which claim has not been declared invalid by a court of
competent jurisdiction, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer.

ARTICLE 2

DISCLOSURE OF LICENSED TECHNOLOGY

     2.1 Designated Representatives. Within fifteen (15) days after the
Effective Date, ReGen shall designate a reasonable number, up to ten (10), of
ReGen’s professional and/or supervisory personnel to receive the disclosure of
Licensed Technology from Licensor (hereinafter “Designated Representatives”).

     2.2 Disclosure and Instruction. Within forty-five (45) days after the
Effective Date, Licensor shall use all reasonable efforts to disclose to the
Designated Representatives, and to instruct and assist the Designated
Representatives in the use of, substantially all know-how, data, trade secrets,
processes, procedures, devices, methods (including without limitations, methods
of collagen isolation, purification and manipulation and delivery device
assembly), formulas, materials, compositions of matter, protocols, information
or other subject matter owned or controlled by Licensor as of the Effective Date
which is useful to or contributes in whole or in part to the practice of the
Licensed Patents or which relates to self expandable collagen implants designed
to close and/or fill tissue voids (including the stopping of bleeding), repair
defects or augment soft tissue function (including the two collagen implant
products specifically described in Article 1.4).

4



--------------------------------------------------------------------------------



 



ARTICLE 3

GRANT OF RIGHTS

     3.1 License Grant. Licensor hereby grants to ReGen an exclusive, worldwide,
royalty-bearing right and license, with the right to grant sublicenses subject
to Article 3.2 hereof, under the Licensed Patents to develop, manufacture or
have manufactured, use, offer for sale, sell and import Licensed Products.
Licensor also grants to ReGen an exclusive, worldwide, royalty-bearing right,
with the right to grant sublicenses subject to Article 3.2 hereof, under the
Licensed Technology to develop, manufacture or have manufactured, use, offer for
sale, sell and import Licensed Products.

     3.2 Sublicensing. ReGen may sublicense the rights and license granted to it
by Licensor under Article 3.1 to a third party, without the right to further
sublicense (except to Affiliates of the third party sublicensee), provided that:



  (a)   such sublicense provides for:



  (i)   the Licensor being acknowledged as a third-party beneficiary pursuant to
Article 4.2(c) as to the payment of royalties by the sublicensee to ReGen on the
sublicensee’s Net Sales Value of Licensed Products; and     (ii)   the grant
being no greater in scope with respect to the Licensed Patents and Licensed
Technology than granted herein; and     (iii)   the obligation of the
sublicensee to maintain records and be subject to audit by Licensor under terms
and conditions which are no less stringent than those imposed upon ReGen by the
terms of this Agreement; and     (iv)   the obligation of the sublicensee to
indemnify and hold Licensor harmless under terms and conditions which are no
less stringent than those imposed upon ReGen by the terms of this Agreement.



    (b) ReGen will provide Licensor with a copy of each and every sublicense
agreement that is entered into between ReGen and a third party.

5



--------------------------------------------------------------------------------



 



Any sublicense or attempted sublicense of the rights and licenses granted to
ReGen not expressly complying with the provisions of subparagraphs (a) and (b)
of this Article 3. 2 shall be a nullity.

     3.3 Future Licensor Inventions. Licensor expressly acknowledges and agrees
that any and all inventions, discoveries, know-how, methods, data and the like
made or developed by him after the date of this Agreement and during the term of
his employment with ReGen (“Future Inventions”), including without limitation
patented inventions relating to the subject matter of the Licensed Patents or
Licensed Technology (“Related Future Inventions”), shall belong solely and
exclusively to ReGen, except those which qualify fully for protection under
Section 2870 of the California Labor Code. No Future Inventions will be subject
to any other terms of this Agreement, except that Articles 4.2 and 11.1 provide
for Licensor to be paid royalties on products which embody or incorporate
Related Future Inventions.

ARTICLE 4

CONSIDERATION

     4.1 License Fee. In partial consideration for the rights and licenses
granted herein, ReGen shall pay to Licensor or his designee a non-refundable
lump sum license fee in the amount of Two Hundred and Fifty Thousand United
States Dollars ($250,000), payable in five (5) equal installments of Fifty
Thousand United States Dollars ($50,000) per year. The first such installment
shall be paid by ReGen within seven (7) days of the closing date of ReGen’s
first equity financing following the Effective Date (but not later than January
3, 1996) and the remaining four (4) installments shall be paid by ReGen on
subsequent anniversaries of the Effective Date.

     4.2 Earned Royalties. In further consideration for the rights granted to
ReGen pursuant to this Agreement, ReGen agrees to pay Licensor or his designee
as follows during the term of this Agreement:

6



--------------------------------------------------------------------------------



 



    (a) a royalty equal to six percent (6%) of Net Sales Value on Licensed
Products, or products which embody or incorporate Related Future Inventions (as
defined in Section 3.3), sold by ReGen or sublicensees who are Affiliates of
ReGen in countries in which such Licensed Products or other products are covered
by a Valid Claim of a Licensed Patent or a patent owned by ReGen covering
inventions made by ReGen;       (b) a royalty equal to three percent (3%) of Net
Sales Value on Licensed Products, or products which embody or incorporate
Related Future Inventions, sold by ReGen or sublicensees who are Affiliates of
ReGen in countries in which such Licensed Products or other products are not
covered by a Valid Claim of a Licensed Patent or a patent owned by ReGen
covering inventions made by ReGen; and       (c) fifty percent (50%) of
royalties actually received by ReGen from sublicensees who are not Affiliates of
ReGen on such sublicensees’ Net Sales Value of Licensed Products or products
which embody or incorporate Related Future Inventions.

     Payments shall be made under only one of (a), (b), or (c) above, as
applicable, and on no more than one sale transaction for each product. No
multiple royalties shall be payable regardless of the fact that the manufacture,
use or sale of a product may be covered by more than one Valid Claim licensed
hereunder.

     4.3 Payments.

          (a) Payments made pursuant to Article 4.2 above shall be payable in
U.S. Dollars and paid quarterly during the term of this Agreement and each
succeeding calendar quarter thereafter until such time as all Licensed Products
produced during the term of the Agreement have been used or sold. The first
royalty payment under Article 4.2(a) or (b) shall cover all royalties due on Net
Sales Value of Licensed Products during the calendar quarter

7



--------------------------------------------------------------------------------



 



when such sales commence and shall be paid thirty (30) days after the end of
such quarter. Thereafter the royalty payments shall be due thirty (30) days
after each succeeding calendar quarter and shall cover the royalties earned
during such calendar quarter. ReGen agrees to provide written reports to
Licensor with such royalty payments setting forth the total number and type of
Licensed Products made and sold by ReGen and/or its sublicensed Affiliates
hereunder during the applicable period that such royalty payments cover,
together with such other information as is reasonably necessary to confirm the
accuracy of such report. Payments under Article 4.2(c) shall be made within
thirty (30) days of ReGen’s receipt of such funds from the sublicensee and shall
be accompanied by a copy of the report provided to ReGen by the sublicensee,
which report shall be required under the sublicense agreement to contain all
information as is reasonably necessary to confirm the accuracy of such report.

          (b) If any payment owned by ReGen to Licensor hereunder is not paid on
or before the time specified herein, such late payment shall be accompanied by a
payment of simple interest on the unpaid balance at the rate of one percent
(1.0%) per month, calculated from the due date of the payment until the date on
which payment is actually made. The payment of such interest shall not foreclose
the Licensor from exercising any other rights he may have as a consequence of
the lateness of any payment.

     4.4 Reimbursement of Patent Costs. In further consideration of the rights
and licenses granted herein to ReGen, ReGen agrees to reimburse Licensor for all
costs incurred by Licensor prior to the Effective Date in connection with the
filing, prosecution and maintenance of the Licensed Patents, up to a maximum of
Fifty Thousand Dollars United States Dollars ($50,000). Promptly after the
Effective Date, Licensor will furnish ReGen with all reasonably necessary
information on such patent costs. ReGen will reimburse Licensor for such
documented costs within seven (7) days of the closing date of ReGen’s first
equity financing following the Effective Date (but not later than January 3,
1996).

8



--------------------------------------------------------------------------------



 



ARTICLE 5

RECORDS AND AUDIT

     5.1 Record Retention. ReGen will keep, and will require its sublicensees to
keep complete and accurate records pertaining to the sale of Licensed Products
in sufficient detail to permit Licensor to confirm the accuracy of calculations
of all payments hereunder. Such records will be maintained for a three (3) year
period following the year in which any such payments were made hereunder.

     5.2 Audit Request. No more frequently than once a year, Licensor will have
the right to engage, at its own expense, an independent, certified public
accountant approved by ReGen (such approval not to be unreasonably withheld) to
examine ReGen’s records from time to time as may be necessary to determine, with
respect to any calendar year, the correctness of any report or payment made
under this Agreement. Any such audit will be conducted under reasonable
confidentiality restrictions. The determination of the auditor shall be final
and binding on both parties. Notwithstanding the foregoing, in the event that
any such examination reveals that the payments made by ReGen to Licensor are
incorrect by more than five percent (5%) in any audit period, ReGen shall
reimburse Licensor for the cost of such audit in addition to promptly remitting
the amount of any underpayment with interest as provided in Article 4.3(c).

     5.3 Survival. This Article 5 will survive any termination of this Agreement
for a period of three (3) years.

ARTICLE 6

INDEMNIFICATION AND LIABILITY

     6.1 Indemnity. ReGen and its assignees, if any, agree to indemnify, hold
harmless and defend Licensor against any and all claims, suits, losses, damages,
liabilities, costs, fees and expenses (collectively, “claims”) arising from the
possession, manufacture, use, sale or

9



--------------------------------------------------------------------------------



 



administration of Licensed Products by ReGen or its sublicensees, including, but
not limited to, any claims with respect to death or injury to any person and
damage to any property, except to the extent demonstrated by ReGen to arise from
the gross negligence, recklessness or willful misconduct of the Licensor or the
breach of Article 7 of this Agreement by Licensor.

     6.2 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

     7.1 Licensor Representation and Warranties:

          (a) Technology Ownership. Licensor represents and warrants as of the
Effective Date that (i) he is the sole inventor and the holder of all right,
title and interest in and to the Licensed Patents, (ii) he has not granted any
rights or license under the Licensed Technology or the Licensed Patents except
to ReGen pursuant to this Agreement and is under no obligation to grant any such
rights or license, and (iii) there are no outstanding liens, encumbrances, third
party rights, agreements or understandings of any kind, either written, oral or
implied regarding the Licensed Technology or the Licensed Patents which are
inconsistent or in conflict with any provision of this Agreement.

          (b) Patent Proceedings. Licensor represents and warrants as of the
Effective Date that to the best of his knowledge, no patent application within
the Licensed Patents is the subject of any pending interference, opposition,
cancellation or other protest proceeding.

10



--------------------------------------------------------------------------------



 



     7.2 Mutual Representation and Warranties. Each party hereby represents and
warrants as of the Effective Date:



    (a) Due Authorization. Such party is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder.       (b) Binding
Agreement. This Agreement is a legal and valid obligation binding upon it and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

     7.3 Disclaimer. Other than as set forth in this Agreement, Licensor has no
obligation to ReGen with respect to the Licensed Technology under the terms of
this Agreement. Except as provided in this Article 7, Licensor makes no
representation or warranty. There are no express warranties by Licensor other
than those specified in this Article 8. No warranties by Licensor shall be
implied or otherwise created by any law, statute or regulation.

ARTICLE 8

PROPRIETARY RIGHTS AND CONFIDENTIALITY

     8.1 Proprietary Rights. ReGen will not, by the rights and licenses granted
to ReGen or by performance under this Agreement, obtain any ownership interest
in or to the Licensed Technology or the Licensed Patents.

     8.2 Confidentiality. ReGen shall keep confidential, and ReGen shall require
that its sublicensees keep confidential, any and all Licensed Technology
disclosed directly or indirectly hereunder by Licensor except to the extent, and
only to the extent, that such information:

11



--------------------------------------------------------------------------------



 



    (a) is or hereafter becomes generally available to the public through no
fault of ReGen or its sublicensees; or       (b) is known by ReGen or its
sublicensees prior to disclosure by or on behalf of Licensor as evidenced by
prior written records kept in the ordinary course of business; or       (c) is
disclosed without an obligation of secrecy to ReGen or its sublicensees by a
third party having no obligation of confidentiality; or       (d) is released
from obligations of confidentiality by written authorization of Licensor.

     For the purpose of this Article 8.2, disclosures which are specific as to,
e. g. , methods of collagen purification and methods for expandable collagen
fabrication, shall not be deemed to be within the foregoing exceptions merely
because they are embraced by more general disclosures in the public domain or in
the possession ReGen or its sublicensees unless such disclosures are actually
fully disclosed therein. In addition, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are separately in the public domain or in the possession of ReGen or its
sublicensees, unless the combination itself and its principle of operation are
in the public domain or in the possession of ReGen or its sublicensees.

     8.3 Manner of Disclosure. Disclosures of confidential information by
Licensor may be in either oral, visual or written form. If in writing, the
disclosures will be marked as being confidential. If presented orally or
visually, such disclosures will be confirmed in written form within thirty (30)
days thereafter.

     8.4 Term of Confidentiality. The obligations under Article 8.2 shall extend
for the period ending on the third (3rd) anniversary of the date of termination
of this Agreement or ten (10) years from the Effective Date, whichever is later.

12



--------------------------------------------------------------------------------



 



     8.5 Employees. ReGen shall make Licensed Technology available only to those
employees, agents or consultants who are bound to written obligations to the
Company (in the Company’s standard form) to maintain all Company information
confidential.

     8.6 Permitted Disclosure. ReGen may disclose Licensed Technology if
required by state or federal government law or pursuant to a court order,
provided ReGen notifies Licensor in writing promptly upon learning of the
requirement and applies for all available trade secret protection which may be
available.

ARTICLE 9

PATENTS AND INFRINGEMENT

     9.1 Patent Prosecution and Maintenance. ReGen shall have the sole and
exclusive right, but not the obligation, to file, prosecute and maintain all
patent applications and patents included in the Licensed Patents. ReGen will
provide Licensor with an opportunity to review and comment on prosecution
strategy and consult with ReGen on the content of patent filings. ReGen shall be
responsible for all costs, fees and expenses incurred from and after the
Effective Date in connection with the filing and prosecution of such patent
applications and the maintenance of such patents. In the event ReGen declines to
file, prosecute or maintain any application or patent within the Licensed
Patents in any country, ReGen shall give Licensor prompt notice of such
decision. Thereafter, Licensor may, at his own expense, continue to prosecute or
maintain such application or patent in such country, which shall thereafter
cease to be included within the Licensed Patents.

     9.2 Licensor Assistance. Licensor agrees to provide any assistance
reasonably requested by ReGen in exercising its rights under this Article 9.

     9.3 Patent Enforcement. ReGen shall have the first right, but not the
obligation to enforce the Licensed Patents in infringement, interference or
other proceedings and to file suit in its own name or in the name of Licensor
and in the forum of its choice. ReGen shall further

13



--------------------------------------------------------------------------------



 



have the sole and exclusive right but is under no obligation to settle or
compromise any such controversy with third parties on terms that it, in its
sole-discretion, deems right and proper. The parties hereto agree that all
costs, fees and/or expenses incurred in connection with enforcement of the
Licensed Patents shall be borne by ReGen. To the extent that damages are awarded
to ReGen for any infringement and/or to the extent that monies are paid to ReGen
by way of settlement of a claim for any infringement, such damages and/or monies
shall be applied first to reimburse ReGen for its expenses and the remainder
will be allocated seventy-five percent (75%) to ReGen and twenty-five percent
(25%) to Licensor. In the event that ReGen declines to prosecute the
infringement of any Licensed Patents hereunder, Licensor shall have the right to
prosecute such infringement at his own expense and to retain any recovery
obtained in such action.

     9.4 Third Party Infringement Claims. In the event any Licensed Product
becomes the subject of a claim for patent or other proprietary right
infringement anywhere in the world by virtue of the incorporation of any of the
Licensed Technology therein, the parties shall promptly give notice to the other
and meet to consider the claim and the appropriate course of action. ReGen shall
have the primary right, but not the obligation to conduct the defense of any
such suit brought against ReGen and/or Licensor; provided, however, that
Licensor shall have the right, but not the obligation, to be represented in any
such suit, at his sole option and at his own expense. Neither party shall enter
into any settlement that adversely affects the other party s right or interests
without such other party’s written consent.

ARTICLE 10

TAXES

     10.1 All taxes, fees and charges, other than taxes on personal income of
Licensor, which may be imposed by governmental authorities on any amounts
payable to Licensor by ReGen pursuant to this Agreement shall be assumed, borne
and paid, by ReGen, if and to the extent that such taxes do not constitute an
allowable credit to Licensor under United States

14



--------------------------------------------------------------------------------



 



federal income tax law. Any such tax which is an allowable credit to Licensor
under United States federal income tax is hereinafter referred to as a
“Creditable Tax”.

     10.2 Creditable Taxes paid for by ReGen may be deducted from payments owing
to Licensor hereunder, if and to the extent actually paid by ReGen as shown by
an original official tax receipt furnished to Licensor evidencing the payment of
such tax to the governmental entity authorized to collect such tax.

     10.3 All taxes, fees and imposts, other than Creditable Taxes and taxes on
personal income of the Licensor, which may be levied on ReGen or upon fees
payable to Licensor hereunder shall be assumed, borne and paid by ReGen without
deduction from the amounts payable to Licensor under this Agreement.

ARTICLE 11

TERM AND TERMINATION

     11.1 Term. This Agreement will commence as of the Effective Date of this
Agreement and, unless sooner terminated as provided hereunder, will expire upon
the later of (a) ten (10) years from first commercial sale of any Licensed
Product or product which embodies or incorporates Related Future Inventions or
(b) the date of expiration of the last-to-expire patent of the Licensed Patents
or patents owned by ReGen covering Related Future Inventions.

     11.2 Termination.

          (a) ReGen will have the right to terminate this Agreement, for any
reason, upon thirty (30) days prior written notice to Licensor. Such termination
shall not relieve ReGen from its obligation to pay the entire licensee fee
provided in Article 4. 1 to Licensor.

          (b) If either party fails to perform or fulfill in the time and manner
herein provided any material obligation or condition required to be performed or
fulfilled by such

15



--------------------------------------------------------------------------------



 



party, and if such default continues for a period of ninety (90) days after
written notice thereof from the non-defaulting party, then the non-defaulting
party shall have the right to terminate this Agreement by written notice of
termination to the defaulting party given at any time within ninety (90) days
after the expiration of the initial ninety (90) day period. Termination of this
Agreement pursuant to this Article 11 shall be in addition to, and shall not be
exclusive of or prejudicial to, any other rights or remedies, at law or in
equity, to which the non-defaulting party may be entitled. The waiver by either
party of a single default or any series of defaults, shall not deny such party
the right to terminate this Agreement for any subsequent default. Any damages
that may finally be awarded to ReGen for any default by Licensor may only be
deducted from any royalties owed to Licensor pursuant to Article 4.2 hereof,
however, in no event shall any payment owing to Licensor pursuant to Article 4.2
be less than fifty percent (50%) of the amount payable before such deductions.
Notwithstanding the preceding sentence, in the event damages are awarded to
ReGen for any breach by Licensor of Article 7 hereof, ReGen may first recover
such damages through any legal means up to the amount of license fees paid to
Licensor under Article 4.1. Any remaining damages for such a breach may be
recovered out of royalties as provided above.

     11.3 Effect of Termination.

          (a) Upon any expiration or termination of this Agreement, ReGen will
pay Licensor all accrued payments due Licensor through the expiration or
termination date and all rights and licenses under Licensed Technology and
Licensed Patents shall immediately revert back to Licensor, except that upon
expiration pursuant to Article 11.1 ReGen shall have a royalty-free license
under the Licensed Technology. Any existing sublicenses granted by ReGen shall
remain in effect according to their terms, with Licensor assuming ReGen’s
position as sublicensor under such agreement. ReGen shall promptly assign all of
such sublicenses to Licensor.

16



--------------------------------------------------------------------------------



 



          (b) Upon termination of this Agreement, ReGen shall return to
Licensor, at Licensor’s request, all documents and other materials containing
Licensed Technology in any form.

ARTICLE 12

EXPORT REGULATIONS

     The Parties are aware of the Export Administration Regulations of the
United States Department of Commerce and each hereby provides its assurance that
any technical information or data disclosed hereunder, to the extent such
technical information or data can be exported or re-exported hereunder, shall
only be exported or re-exported under a validated license or other authorization
as may be required under United States law and regulations.

ARTICLE 13

ALTERNATE DISPUTE RESOLUTION

     If a dispute arises under this Agreement which cannot be resolved by the
personnel directly involved, either party may invoke this dispute resolution
procedure by giving written notice to the other. In the case of ReGen giving
such notice, the notice shall also designate a senior executive officer with
appropriate authority to be its representative in negotiations relating to the
dispute. In the case of Licensor invoking this dispute resolution, upon receipt
of such notice, ReGen shall, within ten (10) business days, designate a senior
executive officer with appropriate authority to be its representative. Within
fifteen (15) business days of the designation of the executive for ReGen, the
designated executive and Licensor shall enter into good faith negotiations
concerning the dispute. If the dispute is not resolved as a result of such
discussions, the parties will promptly negotiate with each other in good faith
towards reaching an agreement in writing relating to a procedure by which they
can resolve the dispute without recourse to litigation. If such agreement cannot
be reached within fifteen (15) business days following the commencement of such
negotiations, either party may commence litigation to resolve the dispute in
question. It is understood, unless otherwise agreed, that any such

17



--------------------------------------------------------------------------------



 



procedure shall be of a non-binding nature and may, if the parties so agree,
involve a mutually acceptable neutral advisor to facilitate settlement. This
Article 14 is not intended to nor does it relieve either party from its
obligations of making any payments that may come due or are owing under this
Agreement while a dispute is being resolved in accordance with this Article 14.

ARTICLE 14

PATENT MARKING

     If applicable, ReGen shall mark, and shall require any sublicensees to
mark, the Licensed Products or their packaging made and sold by it (and/or by
its sublicensees) with an appropriate patent marking identifying the pendency of
any U.S. application and/or any issued U.S. or foreign patent included in the
Licensed Patents.

ARTICLE 15

MISCELLANEOUS PROVISIONS

     15.1 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California, as applied to contracts
executed and performed entirely within the state of California, without regard
to conflicts of laws rules.

     15.2 Assignment. Except as otherwise provided herein, neither this
Agreement nor any interest hereunder will be assignable in part or in whole by
any party without the prior written consent of the other; provided, however,
that ReGen may assign this Agreement to any of its Affiliates or to any
successor, by merger, sale or other transaction, to substantially all of its
business unit to which this Agreement relates. This Agreement will be binding
upon the successors and permitted assigns of the parties and the name of a party
appearing herein will be deemed to include the names of such party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Notwithstanding any such assignment, the

18



--------------------------------------------------------------------------------



 



assigning party shall remain liable to the other party for performance of this
Agreement. Any assignment which is not in accordance with this Article 16.2 will
be void.

     15.3 Notices. All notices and other communications hereunder will be
writing and will be deemed given if delivered personally or by facsimile
transmission (receipt verified), telexed, or sent by express courier service, to
the parties at the following addresses (or at such other address for a party as
will be specified by like notice; provided, that notices of a change of address
will be effective only upon receipt thereof):



      If to Licensor, addressed to:         Dr. Shu-Tung Li
ReGen Biologics, Inc.
509 Commerce Street
Second Floor East
Franklin Lakes, New Jersey 07417         If to ReGen, addressed to:        
ReGen Biologics, Inc.
509 Commerce Street
Second Floor East
Franklin Lakes, New Jersey 07417
        With a copy to:         Cooley, Godward, Castro, Huddleson & Tatum
Five Palo Alto Square - 4th Floor
Palo Alto, CA 94306
Attention: Alan C. Mendelson, Esq.

     15.4 Amendment. No amendment, modification or supplement of any provision
of the Agreement will be valid or effective unless made in writing and signed by
an authorized representative of each party.

19



--------------------------------------------------------------------------------



 



     15.5 Waiver. No provisions of the Agreement will be waived by any act,
omission or knowledge of a party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving party.

     15.6 Survival. In the event of expiration or termination of this Agreement,
Articles 4.1, 5, 7, 9 and 12.3 shall survive.

     15.7 Severability. Whenever possible, each provision of the Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid

     15.8 Entire Agreement of the Parties. The Agreement will constitute and
contain the complete, final and exclusive understanding and agreement of the
parties and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether oral or written, between
the parties respecting the subject matter thereof.

     15.9 Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one instrument.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the Effective Date.

          REGEN BIOLOGICS, INC.   DR. SHU-TUNG LI
 
       
By:
  /s/ J. Michael Egan    

 

--------------------------------------------------------------------------------

     
 
       
Name:
  J. Michael Egan   /s/ Dr. Shu-Tung Li

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 
       
Title:
  President & CEO    

 

--------------------------------------------------------------------------------

     

20



--------------------------------------------------------------------------------



 



EXHIBIT A

PATENTS AND PATENT APPLICATIONS



1.   Resorbable Vascular Wound Dressings



  a)   U.S. Patent No. 5,376,376     b)   App. S.N. 08/297,926, filed 8/31/94
(divisional application)     c)   PCT/US 94/10423, filed 9/14/94



2.   Soft Tissue Closure Systems



  a)   U.S. Patent No. 5,326,350     b)   App. S.N. 08/212,008, filed 3/11/94  
  c)   PCT/US 94/02973, filed 3/18/94

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Additional sheet attached to the EXHIBIT A, Section 1 of the ReGen Biologics’
Proprietary Information and Invention Agreement

The following inventions are outside the scope of my employment with ReGen
Biologics. These inventions have been licensed by ReGen Biologics, Inc. (See
License Agreement between ReGen Biologics and Shu-Tung Li)



1.   Resorbable Vascular Wound Dressings



  a)   U.S. Patent No. 5,376,376     b)   App. S.N. 08/297,926, filed 8/31/94
(divisional application)     c)   PCT/US 94/10423, filed 9/14/94



2.   Soft Tissue Closure Systems



  a)   U. S. Patent No. 5,326,350     b)   App. S.N. 08/212,008, filed 3/11/94  
  c)   PCT/US 94/02973, filed 3/18/94

 